Citation Nr: 1614862	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective prior to March 12, 2013.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1962 to April 1966.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, granted service connection for diabetes mellitus type II and assigned a 20 percent rating, effective April 30, 2007.  

In a December 2008 statement, the Veteran informally raised the issue of entitlement to a TDIU.  The Board, in pertinent part, remanded the issue of entitlement to a rating higher than 20 percent for diabetes in May 2012.  The Board also took jurisdiction over a claim for service connection for coronary artery disease and found that a statement of the case was warranted for this matter.  During the course of the remand, the Veteran filed a formal claim for a TDIU in March 2013.

In June 2013, the RO, in pertinent part, granted service connection for coronary artery disease with atrial fibrillation assigning a 10 percent rating, effective April 30, 2007, and a 100 percent rating, effective November 7, 2011.  The RO also granted entitlement to special monthly compensation on account of housebound status, effective March 12, 2013, based on the coronary artery disease disability rating of 100 percent with other service-connected disabilities of diabetes mellitus, PTSD, and otitis externa separately ratable at 60 percent or more.  Finally, the RO granted entitlement to a 50 percent rating for PTSD, effective March 12, 2013.  The Veteran's disability rating for diabetes was later increased to 60 percent, effective March 12, 2013, in an August 2013 rating decision.

In November 2013, the Board determined that the issue of entitlement to a TDIU due to service-connected disability was raised by the record, as part of the Veteran's increased rating claim for diabetes mellitus, pursuant to  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board denied entitlement to a disability rating higher than 20 percent for diabetes mellitus, effective prior to March 12, 2013, and higher than 60 percent, effective March 12, 2013.  The Board also determined that the criteria for a TDIU on an extraschedular basis from April 30, 2007 to March 11, 2013 due to service-connected diabetes mellitus type II were not met.  The Board dismissed the issue of entitlement to a TDIU, effective March 12, 2013, as moot, as the Veteran is in receipt of special monthly compensation based on being housebound as of March 12, 2013, and an award of a TDIU after that date could not result in any further benefit.

The Veteran appealed the Board's November 2013 decision, insofar as the Board denied entitlement to a TDIU from April 30, 2007 to March 11, 2013.  The joint motion for remand noted that the Board erred when it failed to consider the Veteran's level of education, special training, and previous work experience.  The U.S. Court of Appeals for Veterans Claims granted the joint motion in May 2014.

In September 2014 the Board remanded the issue of entitlement to a TDIU on an extraschedular basis, effective prior to March 12, 2013, so that an opinion could be provided by the Director of Compensation and Pension.  After an opinion was provided in October 2014, the Board denied the claim in March 2015, citing to the opinion provided by the Director of Compensation and Pension as the basis for the denial.

The Veteran appealed the Board's March 2015 decision to the U.S. Court of Appeals for Veterans Claims.  Parties to the joint motion for remand determined that the Board erred in its findings of fact and conclusions of law by determining that only the Under Secretary for Benefits and the Director of Compensation Service had the authority to grant a TDIU on an extraschedular basis.  The joint motion noted that pursuant to Wages v. McDonald, 27 Vet. App. 233, 236 (2015), nothing in the language of 38 C.F.R. § 4.16(b) purported to limit the Board's scope of review of the Director's decision and that the Board shall be the final authority on all benefits decisions under 38 U.S.C.A. § 7104(a).  The U.S. Court of Appeals for Veterans Claims granted the parties joint motion in November 2015.

During the course of the remand, additional evidence was added to the record with a waiver of RO jurisdiction in February 2016.  

The case is now returned for appellate review.


FINDINGS OF FACT

1.  Effective April 30, 2007, the Veteran's service-connected coronary artery disease (alone) precluded him from securing and following substantially gainful employment.

2.  Effective April 30, 2007 to March 11, 2013, the Veteran's service-connected PTSD, diabetes mellitus type II with erectile dysfunction, otitis externa, and right knee scar, either alone or in combination, did not preclude the Veteran from securing and following substantially gainful employment.

3.  Effective November 7, 2011, the Veteran's entitlement to a TDIU due to coronary artery disease became moot, as he was awarded a 100 percent disability rating for coronary artery disease as of that date.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU due to coronary artery disease are met, effective April 30, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (b) (2015).

2.  The criteria for entitlement to a TDIU due to service-connected PTSD, diabetes mellitus type II with erectile dysfunction, otitis externa, and right knee scar, either alone or in combination, are not met, effective April 30, 2007 to March 11, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (b) (2015).

2.  There is no question of law or fact involving the claim for entitlement to a TDIU due to coronary artery disease, effective November 7, 2011, and this portion of the appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the derivative TDIU claim, the Veteran has been provided notice in an April 2013 letter that addressed all notice elements required.  With regard to any notice error in this case regarding timing or content, the appellant bears the burden of demonstrating any prejudice from defective notice.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

VA medical opinions in May 2013 were provided, which addressed the Veteran's occupational impairment in relationship to his service-connected disabilities.  

Finally, as noted above, in September 2014, the Board remanded the issue so that the matter could be referred to the Director of Compensation and Pension for an opinion addressing whether entitlement to a TDIU on an extraschedular basis was warranted.  The Board finds there has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Here, the Veteran's TDIU claim has been inferred from his increased rating claim for his service-connected diabetes mellitus, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as noted in the introduction.    

The Veteran's current service-connected disabilities are (1) coronary artery disease, rated 10 percent from April 30, 2007, and 100 percent from November 7, 2011; (2) PTSD, rated 30 percent from January 19, 2007, and 50 percent from March 12, 2013; (3) diabetes mellitus type II with erectile dysfunction, rated as 20 percent from April 30, 2007, 60 percent from March 12, 2013, and 40 percent from July 14, 2015; (4) diabetic peripheral neuropathy, right upper extremity associated with diabetes mellitus, rated 40 percent from April 20, 2013; (5) diabetic peripheral neuropathy of the left upper extremity associated with diabetes mellitus, rated 30 percent from April 20, 2013; (6) diabetic peripheral neuropathy, sciatic nerve, of the left lower extremity, rated 20 percent from April 20, 2013; (7) diabetic peripheral neuropathy, femoral nerve, of the left lower extremity, rated 20 percent from April 20, 2013; (8) diabetic peripheral neuropathy, femoral nerve, of the right lower extremity, rated 20 percent from April 20, 2013; (9) otitis externa, rated 10 percent from October 1, 1967; (10) atrial fibrillation associated with coronary artery disease, rated 10 percent from March 12, 2013; and (11) right knee scar, rated 0 percent from April 23, 1966.  The Veteran also is in receipt of special monthly compensation based on coronary artery disease being rated as 100 percent disabling, and additional service-connected disabilities being independently ratable at 60 percent or more, effective March 12, 2013; and special monthly compensation based on loss of use of a creative organ, effective April 20, 2013.  

The Veteran's combined disability rating for his service-connected disabilities is 0 percent, from April 23, 1966; 10 percent, from October 1, 1967; 40 percent, from January 19, 2007; 60 percent, from April 30, 2007; and 100 percent from November 7, 2011.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  

The Veteran's representative argued in an August 2014 statement that since the Veteran's diabetes and coronary artery disease were granted on the basis of the Veteran's presumed exposure to herbicides in Vietnam, and his PTSD and otitis externa were granted based on his combat-related military stressors and noise exposure in Vietnam, these disabilities should be combined and treated as a single disability from the same etiology of his extra-hazardous service in Vietnam, pursuant to 38 C.F.R. § 4.16(a) (disabilities resulting from common etiology or a single accident; or multiple injuries incurred in action shall be considered as one disability for the purpose of one 60 percent disability, or one 40 percent disabling in combination).  Thus, the Veteran's representative is essentially arguing that the Veteran met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), effective April 30, 2007, as his service-connected disabilities combined to a 60 percent rating, and were considered as one disability from common etiology.

While the Veteran's coronary artery disease (10 percent, effective April 30, 2007) and diabetes mellitus type II (20 percent, effective April 30, 2007) can be considered from common etiology in that they were both presumably related to exposure to herbicides in Vietnam, they would only combine to a 30 percent rating under 38 C.F.R. § 4.25 (Combined Ratings Table).  The Veteran's PTSD was a result of the Veteran's combat service, but the otitis externa was not found to be incurred during combat in Vietnam.  See May 24, 2007 and October 20, 1966 rating decisions, respectively.  Therefore, these would not combine as one disability with each other or with coronary artery disease and diabetes mellitus type II.  For these reasons, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), effective April 30, 2007.      

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities. 38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(b), 4.19.

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Rather, the regulation requires that, in cases of veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16(a) (2015), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2015).

In this case, in September 2014 the Board remanded the Veteran's TDIU claim so that it could be referred to the Director of Compensation Service for extraschedular consideration.  As noted, this step is to be taken in the case of a veteran who is unemployable by reason of service-connected disabilities and who fails to meet the threshold percent requirements contained in 38 C.F.R. 4.16(a) (2015). 

Subsequently, in October 2014, the Director of Compensation Service issued a decision that found that the evidence did not establish that the Veteran was unemployed and unemployable due to service-connected disabilities prior to March 12, 2013.  

The Board notes that, as previously referenced, although the Board may not in the first instance award a TDIU on an extraschedular basis, the Board is not bound by an adverse determination by the Director of Compensation Service regarding extraschedular entitlement to a TDIU because the Court has determined that the Director of Compensation Service's decision is in essence a decision by the AOJ and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  See Wages v. McDonald, 27 Vet. App. 233   (2015).  Accordingly, the Board must determine whether the evidence supports a finding that the Veteran was entitled to TDIU prior to March 12, 2013.

In addition, while the Veteran has a 100 percent disability rating, effective November 7, 2011, based on the total disability rating assigned for coronary artery disease, the issue of entitlement to a TDIU is not moot for this time frame, as the evidence could potentially show that the Veteran is unemployable November 7, 2011 to March 11, 2013, due to a service-connected disability other than coronary artery disease.  See Bradley v. Peake, 22 Vet. App. 280 (2008). 

The record shows that the Veteran stopped working in approximately December 2006, that he had earned a GED, that his highest level of education prior to earning the GED was in ninth grade, and that he had worked since 1992 as a general mechanic.  See, e.g., April 2006 Vet Center Intake record; Social Security Administration (SSA) November 2007 Disability Report; SSA November 2007 psychological evaluation.

The evidence is somewhat inconsistent, however, as to when exactly the Veteran stopped working, and the reasons why he stopped working.  For instance, a March 20, 2007 VA examination report shows the Veteran reported that he currently worked maintaining vehicles in the engineering department for a company on a full-time basis.  He stated that he worked alone and that he rarely had difficulties on the job.  He noted that he had been out of work for the past few months as he had collapsed at work due to a cardiac condition, but that he planned to return to work at the end of the month and stay with the company.  It was determined that while the Veteran's PTSD and depressive symptoms likely affected his employment to some extent, his experience of fatigue and other medical issues had caused greater impact upon his occupational functioning overall.  In terms of medical conditions, it was noted that the Veteran had chronic obstructive pulmonary disease, a cardiac condition, hypertension, and had received treatment for bladder cancer and a tumor in his salivary gland.

A September 2007 VA examination report notes, however, that the Veteran reported that he resigned on December 26, 2006 and was on insurance disability because he could not lift due to his chronic obstructive pulmonary disease and that his job required lifting machinery.  The examiner determined that the Veteran had severe functional impairment due to his chronic obstructive pulmonary disease, and mild functional impairment due to his diabetes mellitus.

SSA records show that the Veteran alleged disability due to chronic obstructive pulmonary disease, emphysema, chronic bronchitis, diabetes mellitus type II, coronary artery disease, hip and back pain, and PTSD.  A January 2007 private treatment record associated with his SSA records shows the Veteran had ongoing chest pain, described as a squeezing tightness in his chest.  He reportedly had a syncopal episode on December 26, 2006 during which time he experienced an upset stomach, following which he felt flushed, nauseated, and dizzy.  He went outside to get some air, realized he was about to pass out and lay down on the ground before he actually lost consciousness.  Emergency services were called.  After a physical evaluation, the impression was chest tightness, chronic obstructive pulmonary disease, emphysema, and cardiac risk factors including former cigarette smoking 100-pack-years, high cholesterol, and hypertension.

A February 2007 private treatment record notes that the Veteran had a stent placed to his left anterior descending coronary artery on January 5, 2007, and that he had co-morbid condition of chronic obstructive pulmonary disease.  It was noted that he worked as a janitor but had paperwork to apply for short-term disability.

A November 2007 SSA psychological evaluation noted that in December 2006 the Veteran could not stand or walk at work and had to lie down because "things were spinning."  In January 2007 a stent was surgically placed; and two weeks later he had another episode and a cardio catheter was inserted.  He stated that his condition was improving though he would get out of breath easily.  The report noted that the Veteran last worked in December 2006 as a general mechanic and that he left because of chronic obstructive pulmonary disease, emphysema, and chronic bronchitis.  It was noted that the Veteran's psychiatric prognosis was uncertain because it depended on the Veteran's medical condition and sobriety.

The Veteran was granted SSA disability benefits in November 2007 with a primary diagnosis of chronic pulmonary insufficiency and a secondary diagnosis of affective disorders.  It was determined that the Veteran had both severe mental impairment and severe physical impairment.  It was noted that he was capable of lifting 10 pounds frequently and 20 pounds occasionally.  He was able to sit for about six hours in an eight-hour workday.  He was expected to avoid even moderate exposure to humidity and fumes, odors, and dust.  It was determined that his mental condition might prevent him from understanding and remembering detailed instructions but he could remember simple one to two-step instructions intrinsic to unskilled work.  It was noted that his symptoms did not prevent him from working with the general public.  His work history as a mechanic was described as light-skilled work; thus he could not be expected to return to this position.  Accordingly at his age and with his residual functional capacity, he could not be expected to return to his job or other work.

A January 2011 VA psychiatric examination report shows that the Veteran indicated that he was on disability for his cardiovascular disorder and that he did not contend that his unemployment was due to the effects of a mental disorder.  After conducting a mental health assessment, the examiner determined that the Veteran's symptoms appeared to be causing him little disability.

The Veteran underwent a VA examination on March 12, 2013 for his diabetes mellitus and ischemic heart disease.  It was determined that the Veteran's ischemic heart disease impacted his ability to work, as he was unable to perform light physical activity or sedentary activity due to symptoms with light activity or risk of cardiac event.  It was further noted that the Veteran had moderately severe occupational impairment.  He reportedly had been on Social Security Disability Insurance since 2007 for coronary artery disease.  With respect to his diabetes mellitus, it was determined that his diabetes mellitus impacted his ability to work.  He reportedly was unable to work in light activity setting due to frequent episodes of hypoglycemia, but might be able to work in a sedentary environment if it did not require him to have to commute due to frequent episodes of hypoglycemia.

A May 2013 VA examination report notes that it was determined that the Veteran's otitis externa was less likely to impact his ability to secure and maintain employment.  In addition, it was found that his right knee scar would less likely than not render the Veteran unable to secure and maintain unemployment, physical or sedentary, unless the employment involved kneeling or bending excessively.

A May 2013 VA psychiatric examination report notes that although reductions in reliability and productivity were reported, it was less likely than not that impairments from his PTSD were severe enough to render him unable to secure and maintain substantial gainful employment.  The Veteran reported that his physical limitations related to his medical illnesses were the main contributing factor prohibiting him from working.  The examiner commented that it was beyond her scope of practice to comment on his service-connected medical conditions and associated functional decline.

In August 2014 a private employability evaluation was submitted by vocational consultant.  The vocational consultant determined that the Veteran was precluded from performing any type of work previously performed; and that his training, education, and work history showed that the Veteran did not have skills that readily transferred to occupations with sedentary physical demand level.  The vocational consultant further found that the Veteran's unemployability dated back to at least 2007, based on the Veteran's description of symptoms and medical records.  Past medical records were referenced, including a January 2007 report of syncopal episode with stent placement, and a November 2007 psychological assessment that the Veteran's PTSD prognosis was uncertain due to his medical condition and sobriety.

In March 2016 the same vocational consultant submitted another opinion that the Veteran was unemployable due to his service-connected disabilities as early as 2007, citing the November 2007 SSA psychological assessment that the Veteran could not follow more than one to two-step type instructions intrinsic to unskilled work.  The vocational consultant noted that the Veteran's past work was significant for unskilled and skilled work; but noted that given that he was not able to perform light, medium, or heavy physical work, he could not perform an unskilled job.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected coronary artery disease precluded him from securing and following a substantially gainful occupation as of April 30, 2007.  Specifically he stopped working in December 2006 after he collapsed due to a syncopal episode, which resulted in him having a stent placed in one of his coronary arteries, which is related to his coronary artery disease.  The Veteran's work history was as a mechanic and the Veteran could not perform lifting activities associated with his job.  The Veteran attributed his limitations to his chronic obstructive pulmonary disease and this was listed as a comorbid condition, in addition to his coronary artery disease, on medical records.  However, the VA examiner on examination on March 12, 2013 determined that the Veteran was unable to perform light physical activity or sedentary activity due to symptoms with light activity or risk of cardiac event.  It was further noted that the Veteran had moderately severe occupational impairment.  This finding is consistent with the previous medical evidence of record dating back to January 2007 when the Veteran stopped working after he had a stent placed in his heart.  Thus, the Board resolves all doubt in the Veteran's favor, that as of April 30, 2007, the Veteran's coronary artery disease, alone, rendered him unemployable.

However, the Veteran's other service-connected disabilities (i.e., PTSD, diabetes mellitus, otitis externa, right knee scar) did not render him unemployable effective April 30, 2007 to March 11, 2013.  With respect to the Veteran's PTSD, while the private vocational consultant determined that the Veteran's PTSD rendered him unemployable as early as 2007, this is not supported by the medical evidence contemporaneous with this time frame.  A March 20, 2007 VA examination report shows that while it was determined that the Veteran's PTSD and depressive symptoms likely affected his employment to some extent, his experience of fatigue and other medical issues had caused greater impact upon his occupational functioning overall.   The private vocational consultant primarily relied on the SSA November 2007 psychological evaluation as the basis for finding the Veteran unemployable as of 2007; however, these reports note that the Veteran's psychiatric prognosis was uncertain because it depended on the Veteran's medical condition and sobriety; and that his mental condition might prevent him from understanding and remembering detailed instructions but he could remember simple one to two-step instructions intrinsic to unskilled work.  The SSA decision noted that his symptoms did not prevent him from working with the general public.  The report noted that since the Veteran's work history as a mechanic was described as light-skilled work, he could not be expected to return to this position or any other job, based on his age and with his residual functional capacity.  However, the SSA decision does not show that the Veteran was unemployable solely as a result of his PTSD.  He could remember one to two-step instructions intrinsic to unskilled work; and while the Veteran's job history as a mechanic was described as light-skilled, the evidence of record does not show that the Veteran would not be able to perform this job solely due to his PTSD.  A January 2011 VA psychiatric examination report shows that the Veteran did not contend that his unemployment was due to the effects of a mental disorder.  After conducting a mental health assessment, the examiner determined that the Veteran's symptoms appeared to be causing him little disability.  A May 2013 VA psychiatric examination report also notes that although reductions in reliability and productivity were reported, it was less likely than not that impairments from his PTSD were severe enough to render him unable to secure and maintain substantial gainful employment.  Thus, while the Veteran might be rendered unemployable due to his PTSD when considered along with other factors such as his age, and other nonservice-connected disabilities such as chronic obstructive pulmonary disease, the evidence does not support that he has been rendered unemployable solely due to PTSD, effective April 30, 2007 to March 11, 2013.

With respect to his diabetes mellitus, a September 2007 VA examination report further notes only mild functional impairment due to his diabetes mellitus.  The March 12, 2013 VA examination notes that his diabetes mellitus impacted his ability to work and that he reportedly was unable to work in light activity setting due to frequent episodes of hypoglycemia, but might be able to work in a sedentary environment if it did not require him to have to commute due to frequent episodes of hypoglycemia.  The Veteran was assigned the highest possible rating as of March 12, 2013, however.  Therefore, any findings of unemployability due to diabetes as of March 12, 2013 is rendered moot.  The evidence prior to March 12, 2013 does not show that the Veteran is unemployable due to diabetes.

Regarding, the otitis externa and right knee scar, a May 2013 VA examination report notes that it was determined that the Veteran's otitis externa was less likely to impact his ability to secure and maintain employment.  In addition, it was found that his right knee scar would less likely than not render the Veteran unable to secure and maintain unemployment, physical or sedentary, unless the employment involved kneeling or bending excessively.  Evidence prior to March 2013 does not indicate that the right knee scar made the Veteran unemployable.

Thus, individually or in combination, the Veteran's service-connected PTSD, diabetes, otitis externa, and right knee scar did not render the Veteran unemployable from April 30, 2007 to March 11, 2013.  For this reason, entitlement to a TDIU due to his other service-connected disabilities (PTSD, diabetes, otitis externa, and right knee scar) is not warranted, effective April 30, 2007 to March 11, 2013. 

Nonetheless, for the reasons previously discussed, entitlement to an extraschedular rating is appropriate and a TDIU rating is warranted due to coronary artery disease, effective April 30, 2007 to November 6, 2011.  See 38 C.F.R. § 4.16(b).  Effective November 7, 2011, the Veteran's entitlement to a TDIU due to coronary artery disease is moot, as he is awarded a 100 percent disability rating for coronary artery disease, effective November 7, 2011.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  To the extent that any greater benefits is not assigned, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a TDIU due to service-connected coronary artery disease on an extraschedular basis is granted, effective April 30, 2007 to November 6, 2011, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU due to service-connected PTSD, diabetes mellitus, otitis externa, and right knee scar, effective April 30, 2007 to March 11, 2013 is denied.

Entitlement to a TDIU for the period from November 7, 2011 is dismissed.

	



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


